IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-57,060-03


IN RE DAVID DOW AND KATHERINE BLACK




ORDER ON SHOW CAUSE AND CONTEMPT HEARING FOR UNTIMELY
FILED DOCUMENTS IN APPLICANT SIMPSON'S CASE FROM CAUSE NO.
25200 IN THE 3RD JUDICIAL DISTRICT COURT
ANDERSON COUNTY


Per Curiam.  Keller, P.J., not participating.

O R D E R


	Applicant Danielle Simpson was set for execution on Wednesday, November 18,
2009.  Counsel filed a subsequent application and motion to stay the execution on applicant's
behalf in the trial court at 4:08 p.m., November 17, 2009.  Subsequent to our Miscellaneous
Rule 08-101 setting out the exceptions and possible sanctions for filing pleadings within the
forty-eight hours preceding an applicant's execution, counsel David Dow filed an untimely
pleading and failed to show good cause for the violation.  Katherine Black initially failed to
either sign the explanation or file her own explanation.  However, she later corrected that
oversight.  
	Before taking any action pursuant to Miscellaneous Rule 08-101, this Court ordered
Dow and Black to appear before it at 9:00 a.m. on Wednesday, December 2, 2009, to offer
further explanation and address any questions propounded by the Court about the matter.
	After hearing from counsel and considering the record in the case, the Court has
determined that counsel David Dow has failed to show good cause for the untimely filing. 
The Court will take no action at this time against David Dow.  However, should Dow again
violate this Court's Miscellaneous Rule 08-101 without good cause, a sanction could result
in a suspension from practicing before this Court.  The show cause order against Black is
hereby dismissed. 
	IT IS SO ORDERED THIS THE 9th DAY OF JUNE, 2010.

Do Not Publish